[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
CT Page 12864
The court grants plaintiff's motion to strike defendants' special defenses as the same are legally insufficient. The first affirmative defense purports to set forth a defense of lack of consideration. However, the claim is that the property value was less than the mortgage. No claim is made that defendants did not receive consideration for their promissory note.
The second affirmative defense purports to commit fraud. There are no sufficient grounds set forth in that defense to sustain such claim.
Motion is granted.
KULAWIZ, J.